DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 85-110 are pending in this application.  Claims 1-84 have been cancelled.  Claims 85-110 have been added.  Claims 85-110 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 85-110 are rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al (US 20140271748) and Shi et al (US 7575772) in view of  Woodyer et al (GB 2526383), Talebi et al (US 8029846), and Markosyan et al (US 8357417).
Woodyer et al (US 20140271748) disclose a sweetener comprising mogroside IV , mogroside V, siamenoside, and 11-oxo-mogroside V (see entire document, especially [0060]).
Shi et al (US 7575772) disclose Luo Han Guo extract comprising mogroside IV , mogroside V, siamenoside, and 11-o-mogroside V (see entire patent, especially column 5, lines 10-25).
The claims differ as to the specific amounts and the use of steviol glycosides.
Woodyer et al (GB 2526383) disclose the conventional combination of a high intensity sweetener and a low intensity sweetener (see entire document).  Woodyer et al disclose stevia extract comprising at least one steviol glycoside including Rebaudiosides A, B, C, D, E, F, M, X (see the claims).

Markosyan et al (US 8357417) disclose the conventional combination of sweeteners including steviol glycosides and mogrosides (see entire patent, especially claims 1 and 14).
The requirement that the total amount of low-potency and high-intensity sweetener has a sweetness of less than 1.5 % (w/v) sucrose is merely a statement that the sweetness can be noticed by the consumer, without being too unpleasantly sweet.  It would be obvious to one of ordinary skill that an acceptable sweetened product would meet this requirement.
Modification of taste would be expected as sweeteners modify taste.
It would be obvious to a person of ordinary skill in the art to combine known sweeteners including high intensity and low potency as taught by Woodyer et al (GB 2526383), Talebi et al (US 8029846), and Markosyan et al (US 8357417) in that of Woodyer et al (US 20140271748) and Shi et al (US 7575772) because the use and manipulation of sweeteners to obtain an acceptable product is conventional, obvious, and expected in the sweetener art.  Applicant is using known component to obtain expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
March 11, 2022